UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.2% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 2,350,000 2,536,472 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,826,686 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,279,750 Arizona2.2% Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/13 2,690,000 2,928,388 Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 4,962,203 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,168,074 California7.2% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,660,350 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,919,316 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,546,311 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,403,440 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 11,838,502 Los Angeles County Metropolitan Transportation Authority, General Revenue (Union Station Gateway Project) 5.00 7/1/13 1,150,000 1,245,657 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,624,200 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,244,620 Southern California Public Power Authority, Transmission Project Revenue (Southern Transmission Project) 5.00 7/1/14 3,000,000 3,343,710 Colorado.1% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 782,770 District of Columbia1.7% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,522,900 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/13 3,300,000 3,559,809 Florida12.6% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,141,400 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,856,070 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 771,952 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,534,092 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,590,112 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,766,707 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,780,150 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,977,323 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,518,816 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,960,006 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,095,250 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,930,907 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 2,014,687 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,561,516 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,245,010 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,089,450 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,179,182 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 1,269,300 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,030,450 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,205,400 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,448,760 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,655,270 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,489,816 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,662,090 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,790,357 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/15 2,080,000 2,385,739 Georgia.6% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,113,889 Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,339,694 Hawaii1.1% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,050,046 Illinois4.6% Chicago, General Airport Third Lein Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 4,008,218 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 2,989,332 Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 5.00 1/1/15 1,000,000 1,098,690 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,161,760 Illinois, GO 5.00 1/1/14 7,300,000 7,859,837 Illinois, GO 5.00 1/1/15 2,665,000 2,904,877 Illinois, Sales Tax Revenue 5.00 6/15/14 2,340,000 2,582,260 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 4.00 6/1/13 1,200,000 1,241,052 Indiana2.5% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,220,686 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 a 1,088,110 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,256,020 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,346,874 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,332,370 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,523,213 Kansas.6% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,039,320 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,281,512 Louisiana1.2% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,279,766 Maryland.7% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,095,600 Harford County, GO (Consolidated Public Improvement) 5.00 7/1/13 2,650,000 2,891,521 Massachusetts1.2% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,298,744 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,290,660 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 702,098 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,446,965 Michigan3.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,387,031 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,105,630 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/12 4,285,000 4,538,244 Michigan Municipal Bond Authority, School Loan Revenue 5.25 12/1/12 1,000,000 1,060,840 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,794,875 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,648,925 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,128,340 Minnesota.3% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,566,646 Nebraska.8% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,352,277 Nevada.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,107,530 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 2,973,273 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,058,355 New Jersey3.5% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,541,000 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,868,003 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,817,833 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 239,959 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 4,785,000 5,225,076 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,395,880 New Mexico1.3% Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 4,022,925 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,298,200 New York6.2% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,934,433 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,378,237 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,137,731 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/15 2,645,000 3,001,652 New York City, GO 5.00 8/1/15 2,000,000 2,284,960 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,230,140 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,523,833 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,391,020 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,107,740 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 3,916,921 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,753,900 North Carolina.8% Charlotte, GO 5.00 6/1/13 1,000,000 1,087,620 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,337,320 Ohio.5% Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,246,876 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,436,041 Oklahoma1.6% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,640,020 Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 4.00 9/1/15 2,100,000 2,284,296 Oregon1.5% Oregon, GO (State Property - Various Projects) 5.00 5/1/16 1,750,000 2,043,738 Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,113,153 Pennsylvania6.6% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,096,920 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,057,670 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,043,000 Pennsylvania, GO 5.00 7/15/14 3,000,000 3,380,580 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,357,608 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,733,310 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,253,320 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,570,478 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,900,838 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,090,840 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 390,000 399,263 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,636,588 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,331,856 South Carolina3.9% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,914,528 Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,047,820 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,099,540 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,104,520 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 3,595,000 3,970,749 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 10,892,700 Tennessee1.2% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,677,850 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,034,550 Texas10.9% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,854,064 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,304,693 Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,711,920 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,725,225 Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,074,650 Garland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,815,000 2,070,715 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,159,527 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,854,580 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,040,740 Lower Colorado River Authority, Revenue 5.00 5/15/14 1,000,000 1,111,780 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 4,026,033 Mabank Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/12 2,650,000 a 2,790,715 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,692,600 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,632,201 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,613,053 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/30/13 705,000 778,362 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 2,295,000 2,503,776 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,351,660 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,417,279 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,761,075 Texas Public Finance Authority, Revenue (State Preservation Board Projects) 5.00 2/1/13 4,190,000 4,487,071 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,570,026 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,110,210 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,500,135 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,446,664 Utah.7% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,667,490 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,049,180 Virginia5.1% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,289,188 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,199,005 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,656,780 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,555,740 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,555,695 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,258,160 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,258,160 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,322,912 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,363,894 Washington4.9% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/15 1,500,000 1,681,800 Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 2,956,702 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,052,910 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,571,144 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,864,764 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 2,924,250 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,178,846 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 4,989,240 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,705,995 Washington, Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,504,166 Wisconsin1.7% Wisconsin, GO 5.00 5/1/13 2,405,000 2,605,096 Wisconsin, GO 5.00 5/1/16 1,500,000 1,745,370 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,631,063 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,485,576 U.S. Related5.1% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,479,860 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,091,470 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 5,000,000 5,258,300 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,032,370 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,186,600 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,894,578 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,867,835 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,404,950 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,573,335 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,065,320 Total Long-Term Municipal Investments (cost $526,075,560) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.03 7/1/11 2,000,000 b 2,000,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.03 7/1/11 2,100,000 b 2,100,000 California Infrastructure and Economic Development Bank, Revenue (California Academy of Sciences, San Francisco, California) (LOC; Wells Fargo Bank) 0.03 7/1/11 500,000 b 500,000 Irvine Assessment District Number 05-21, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.04 7/1/11 2,600,000 b 2,600,000 Total Short-Term Municipal Investments (cost $7,200,000) Total Investments (cost $533,275,560) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note - rate shown is the interest rate in effect at June 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2011, the aggregate cost of investment securities for income tax purposes was $533,275,560. Net unrealized appreciation on investments was $12,802,023 of which $13,117,984 related to appreciated investment securities and $315,961 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 546,077,583 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 By: /s/ James Windels James Windels Treasurer Date: August 19, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
